Exhibit 10.1

 



[image_001.gif]

 

VIA EMAIL ONLY

 

April 20, 2015

 

Thomas Liquard
57 Lonsdale Avenue

Hampton East, VIC 3188

Australia

 

Re: Director Offer Letter

 

Dear Mr. Thomas:

 

This letter shall constitute an agreement (“Agreement”) between you and
PharmaCyte Biotech (“Company”) and contains all the terms and conditions
relating to your service to the Company as a member of our Board of Directors
(“Board”).

 

1.            Term. This Agreement will become effective as of April 1, 2015 and
continue until your resignation or removal, or until your successor is duly
elected and qualified. Your position will be subject to re-election each year at
the annual shareholders’ meeting and, upon re-election, the terms and provisions
of this Agreement shall remain in full force and effect.

 

2.Services.

 

2.1. Duties. You shall render services as a member of the Board in accordance
with high professional and ethical standards and in accordance with all
applicable laws, rules and regulations pertaining to your performance under this
Agreement. You shall use your best efforts to attend all meetings of the Board
called from time to time, either in-person or by telephone. You will serve as
the Chairman of the Audit Committee of the Board and shall use your best efforts
to attend such number of meetings of the Audit Committee as required by its
members pursuant to the Audit Committee Charter or as may be called from time to
time. As an independent director, you may also be required to attend meetings
with the other independent directors without the presence of the Company’s
officers and non-independent directors. The services described in this Section
2.1 shall hereinafter be referred to as your “Duties.”

 

2.2. Reporting. While this Agreement is in effect, you shall immediately advise
the Company if: (i) you know, have reason to know, or believe, that you are no
longer independent; and (ii) you serve on an audit committee of any other public
company.

 

 

 

 

 

12510 Prosperity Drive | Suite 310 | Silver Spring | Maryland 20904-1643

Office: 917.595.2850 | Fax: 917.595.2851 | Mobile: 917.595.2852 |
kwaggoner@PharmaCyteBiotech.com

 

1

 

 

3. Services for Others. You shall be free to represent or perform services for
other persons during the term of this Agreement. You represent, however, that
you do not presently perform and do not intend to perform, during the term of
this Agreement, similar duties, consulting or performing other services for
companies whose businesses are or would be in any way competitive with the
Company (except for companies previously disclosed by you to the Company in
writing). Should you propose to perform similar duties, consulting, or other
services for any such company, you agree to notify the Company in writing in
advance (specifying the name of the organization for whom you propose to perform
such services) and to provide information to the Company sufficient to allow it
to determine if the performance of such services would conflict with your
Duties.

 

4.Compensation.

 

4.1.          Cash. The Company will pay you cash compensation of $9,000 per
quarter, payable in advance and pro-rated for periods of less than a quarter.
You shall be reimbursed for reasonable expenses documented and incurred by you
in connection with the performance of your Duties (including travel expenses for
meetings you attend in-person).

 

4.2.          Stock Option Grant. Concurrently with your appointment to the
Board, you will be issued a five year option to purchase 250,000 shares of the
Company’s common stock at an exercise price equal to the fair market value of
the Company’s common stock on the date of grant (“Option”). The Option will be
fully vested as of the date of grant. The Company will issue you an option
agreement in the Company’s standard form to evidence the Option.

 

4.3.          Service on Board Committee(s). Should you be named to any
additional committee of the Board, the Compensation Committee of the Board will
determine any additional compensation, if any, that you will receive for serving
on such committee.




4.4.          Taxes. You are solely responsible for taxes arising out of any
compensation paid by the Company to you under this Agreement, and you understand
that you will be issued a U.S. Treasury form 1099 for any compensation paid to
you by the Company. The Company will comply with any tax or withholding
obligations as required by applicable law from time to time in connection with
this Agreement.

 

5.             D&O Insurance Policy. During the term of this Agreement, the
Company shall include you as an insured under its existing director’s and
officer’s insurance policy, with coverage determined annually by the Company and
the Board.

 

6.             No Assignment. Because of the personal nature of the services to
be rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.

 

7.             Confidential Information; Non-Disclosure. In consideration of
your access to the premises of the Company and/or you access to certain
confidential information of the Company, you hereby represent and agree as
follows:

 

 

2

 

  

7.1.          Definition. For purposes of this Agreement, the term “Confidential
Information” means:

 

a.              Any information that the Company possesses that has been
created, discovered, or developed by or for the Company and that has or could
have commercial value or utility in the business in which the Company is
engaged;

 

b.              Any information provided to the Board at or for meetings of the
Board, and any information relating to proceedings of the Board; or

 

c.              Any information that is related to the business of the Company
and is generally not known by non-Company personnel.

 

7.2.           Exclusions. Notwithstanding the foregoing, the term Confidential
Information does not include:

 

a.              Any information that becomes generally available to the public,
other than as a result of a breach of this Agreement or any other agreement
requiring confidentiality between the Company and you;

 

b.              Information received from a third party in rightful possession
of such information who is not restricted from disclosing such information; and

 

c.              Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.

 

7.3.          Documents. You agree that, without the express prior written
consent of the Company, you will not remove from the Company's premises any
notes, formulas, programs, data, records, machines, or any other documents or
items that in any manner contain or constitute Confidential Information, nor
will you make reproductions or copies of the same. In the event you receive any
such documents or items by personal delivery from any duly designated or
authorized personnel of the Company, you shall be deemed to have received the
express written consent of the Company. In the event that you receive any such
documents or items, other than through personal delivery as described in the
preceding sentence, you agree to inform the Company promptly of your possession
of such documents or items. You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company's
demand, upon termination of this Agreement, or upon your termination or
Resignation, as defined in Section 8 below.

 

7.4.          No Disclosure. You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of your relationship with the Company. You further
agree that you will not use any Confidential Information other than in
connection with your service as a member of the Board without the prior written
consent of the Company. The provisions of this Section 7.4 shall survive
termination of this Agreement.

 



3

 

 

8.      Termination and Resignation. Your membership on the Company’s Board may
be terminated for any or no reason except as provided in the Company’s
organizational documents or pursuant to applicable law. You may also terminate
your membership on the Board for any or no reason, by delivering your written
notice of resignation to the Company (“Resignation”). Such Resignation shall be
effective on the later of the date of its delivery or the date specified in the
Resignation. Upon the effective date of the termination or Resignation, your
right to compensation hereunder will terminate, subject to the Company's
obligations to pay you any compensation that you have already earned and to
reimburse you for approved expenses already incurred in connection with your
performance of your Duties as of the effective date of such termination or
Resignation.

 

9.      Not an Employee. Nothing in this Agreement shall be construed as a
contract of employment/engagement between you and the Company or as a commitment
on the part of the Company to retain you in any capacity, for any period of time
or under any specific terms or conditions, or to continue your service to the
Company beyond any period.

 

10.      Governing Law; Consent to Jurisdiction. All questions with respect to
the construction and/or enforcement of this Agreement, and the rights and
obligations of the parties hereunder, shall be determined in accordance with the
laws of the State of California applicable to agreements made and to be
performed entirely in the State of California. The parties hereby consent to the
jurisdiction of the courts having jurisdiction over matters arising in
California for any proceeding arising out of or relating to this Agreement.

 

11.      Entire Agreement; Amendment; Waiver; Counterparts. This Agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement. This Agreement may be executed using
facsimiles of signatures, and a facsimile of a signature shall be deemed to be
the same, and equally enforceable, as an original of such signature.

 

 



[Remainder of Page Left Blank Intentionally

 

 

 

]

 

 

4

 

 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

 

    Sincerely,           PharmaCyte Biotech, Inc.                 By:
                                                                      Name:
Kenneth L. Waggoner    

Title:  Chief Executive Officer

           President and General Counsel

     

 

AGREED AND ACCEPTED:

 

/s/ Thomas Liquard                                   

 

Name: Thomas Liquard

 

 

 

 

 



5

 

 

